Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed September 28, 2021, claims 4,7, 10, 14, 17, 24, 28-29, 31, 34 and 36 has been amended, claims 30, 32, 35, and 37 has been cancelled, claims 38-45 are new, and claims  2-7, 9-14, 16-21, 23-29, 31, 33-34, 36, and 38-45 are currently pending for examination.   

Response to Arguments
Regarding Objections to Specification applicant’s arguments, see page 11, filed September 28, 2021, have been fully considered and are persuasive.  The Objections to Specification have been withdrawn. 
Regarding Claim Interpretation applicant’s arguments, see page 12 paragraphs 1-2, filed September 28, 2021, have been noted. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 12 paragraph 3, filed September 28, 2021, with respect to claims 29, 31, 34, and 36 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 29, 31, 34, and 36 have been withdrawn. 
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 12 paragraph 4 -  page 14 (all), filed September 28, 2021, with respect to claims 2-14, 16-21, and 23-26  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 29, 31, 34 and 36 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is presented in view of Yu et al. (US Pub. No.: 2016/0095102). A second ground of rejection is further presented in view of IDS submitted 9/9/2021, 3GPP389 (Beam Management in Millimeter Wave Systems, R1-166389).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-14, 16-21, and 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), and further in view of Yu et al. (US Pub. No.: 2016/0095102).

As per claim 31, Park disclose A method of wireless communication for a first device (see Fig.1, Fig. 15, UE 1520), comprising: 
determine a mapping between a first beam associated with a first type of channel  comprising one of a control channel or a data channel, and a second beam associated with a second type of channel,  comprising the other of the control channel or a data channel, the first type of channel being different than the second type of channel, the code to determine the mapping comprising code to determine that the same beam will be used as the first beam and the second beam (see Fig.14, para. 0358-0364, a UE  receive a first RS through a first antenna port (step, S1410) / a first beam associated with a first type of channel, next, the UE receive a second RS through a second antenna port / a second type of channel, the first type of channel being different than the second type of channel, which is QCL-assumed with the first antenna port (step, S1420), and the first RS is a first CSI-RS mapped to a first CSI-RS resource { the first beam associated with a first type of channel}, and the second RS is a second CSI-RS mapped to a second CSI-RS resource {the second beam associated with a second type of channel}. In this case, the first antenna port corresponding to the first CSI-RS resource and the second antenna port corresponding to the second CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, also per para. 0362, the first and second RSs correspond to the same CSI-RS mapped to the same CSI-RS resource, in this case, the first and second antenna ports that correspond to 
receive the second beam from a second device (see Fig.14-15, para. 0358, the UE receive a second RS through a second antenna port which is QCL-assumed with the first antenna port (step, S1420)/ receive the second beam from a second device eNB 1510, also para. 0112, an eNB notifies a UE belonging to the eNB of information on a CSI-RS, first, the eNB notify the UE of information about a time-frequency in which a CSI-RS for each antenna port is mapped. Specifically, the information includes subframe numbers in which the CSI-RS is transmitted or a period in which the CSI-RS is transmitted, a subframe offset in which the CSI-RS is transmitted, an OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted, frequency spacing, and the offset or shift value of an RE in the frequency axis).

Although Park disclose a first type of channel  comprising one of a control channel or a data channel, and a second beam associated with a second type of channel,  comprising the other of the control channel or a data channel, the first type of channel being different than the second type of channel, the code to determine the mapping comprising code to determine that the same beam will be used as the first beam and the second beam;



Yu however determining a mapping comprising determining that a same directional beam will be used as a first beam associated with a first type of channel (see Fig.3 (d)-(e),  para. 0031-0032, Control Beam CB2, beam training includes initial beam alignment and subsequent beam tracking, at a BS side, a sector/cell is served by a manageable number of coarse control beams, control beam 2 associated with a first type of channel for beam control information, see also para. 0024) and a second beam associated with the second type of channel (see Fig. 3(d)-(e), para. 0031-0032, beam-training mechanism ensures that BS beam and UE beam are aligned for data communication as depicted in (c) and finer-resolution BS beams are termed dedicated beams that need to be trained before usage, e.g., dedicated beam DB3, as depicted by FIG. 3(d), a second beam associated with the second type of channel, for data communication, see also para. 0025) and 
receive the second beam from a second device (see Fig.3(d), para. 0031-0032, BS 301 {a second device} transmitting dedicated beam DB3 to UE 302, receiving at UE 302).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein information is received via control channel signaling, as taught by YU, in the system of Park, so as to enable beam misalignment detection for properly adapting the beam tracking operation in mmWave beamforming systems, see Yu, paragraphs 5-6.

As per claim 2, the combination of Park and Yu disclose the method of claim 31.

Park further disclose wherein the first device comprises a user equipment (UE) (see Fig.11-15, a UE 1520) and the second device comprises a base station (see Fig.11-15, eNB 1510). 

As per claim 4, the combination of Park and Yu disclose the method of claim 2.
Park further disclose wherein the UE determines a correlation between the first beam and the second beam based, at least in part, on information received from the base station (see para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value / a correlation between the first beam and the second beam). 

As per claim 33, the combination of Park and Yu disclose the method of claim 4.
Park further disclose wherein the information is received via radio resource control (RRC) signaling (see para. 0018, the method further include: being configured with a plurality of first candidate QCL configuration parameter sets through Radio Resource Control (RRC) signaling, see also para. 0294, 0306, 0324, 0365, a UE is configured with a plurality of first candidate QCL configuration parameter sets through RRC signaling ).

As per claim 3, the combination of Park and Yu disclose the method of claim 31.
Park further disclose wherein the control channel comprises a physical downlink control channel (PDCCH) (see Fig.3, para. 0060, 0068, 0070-0071, Downlink control channels used in 3GPP LTE include, 
As per claim 7, the combination of Park and Yu disclose the method of claim 31.
Park further disclose wherein the control channel and the data channel are based on millimeter-wave communication (see para. 0116, in mmW band, a PDSCH transmission is available only to a single analog beam direction on a time by analog beamforming. As a result, an eNB is able to transmit data only to a small number of UEs in a specific direction, accordingly, on occasion demands, analog beam direction is differently configured for each antenna port, and a data transmission may be performed to a plurality of UEs in several analog beam directions simultaneously). 
As per claim 6, the combination of Park and Yu disclose the method of claim 31.
Park further wherein a correlation between the first beam and the second beam is based, at least in part, on an implicit mapping (see Fig.3, Fig.4, Fig.7a-b, Fig.8, para. 0010, 0011, 0034-0037, 0100-0101, Referring to FIG. 8, a downlink resource block pair, a unit in which a reference signal is mapped may be represented in the form of one subframe in a time domain X 12 subcarriers in a frequency domain in the resource block lattice, resource elements (REs) indicated by `0`, `1`, `2`, and `3` mean the locations of the CRSs of antenna port indices `0`, `1`, `2`, and `3`, respectively, and REs indicated by `D` mean the location of a DRS, see also, para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation {first beam} has been subjected to QC/QCL with the CRS antenna port of a serving cell {second beam}, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL 
As per claim 29, Park disclose A non-transitory computer-readable medium storing computer executable code for wireless communication at a first device (see Fig.1, Fig. 15, UE 1520), comprising code to: 
 determine a mapping between a first beam associated with a first type of channel, comprising one of a control channel or a data channel, and a second beam associated with a second type of channel, comprising the other of the control channel or the data channel, the first type of channel being different than the second type of channel, the code to determine the mapping comprising code to determine that the same beam will be used as the first beam and the second beam (see Fig.14, para. 0358-0364, a UE  receive a first RS through a first antenna port (step, S1410) / a first beam associated with a first type of channel, next, the UE receive a second RS through a second antenna port / a second type of channel, the first type of channel being different than the second type of channel, which is QCL-assumed with the first antenna port (step, S1420), and the first RS is a first CSI-RS mapped to a first CSI-RS resource { the first beam associated with a first type of channel}, and the second RS is a second CSI-RS mapped to a second CSI-RS resource {the second beam associated with a second type of channel}. In this case, the first antenna port corresponding to the first CSI-RS resource and the second antenna port corresponding to the second CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, also per para. 0362, the first and second RSs correspond to the same CSI-RS mapped to the same CSI-RS resource, in this case, the first and second antenna ports that correspond to the same CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, see also para. 0173-0183, see also Table 3, para. 0154-0160, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value / to determine the mapping comprising code to determine that the same beam will be used as the first beam and the second beam, see also Fig.4, para. 0071-0072, the uplink subframe may be divided into a control region and a data region in a frequency 
receive the second beam from a second device (see Fig.14-15, para. 0358, the UE receive a second RS through a second antenna port which is QCL-assumed with the first antenna port (step, S1420)/ receive the second beam from a second device eNB 1510, also para. 0112, an eNB notifies a UE belonging to the eNB of information on a CSI-RS, first, the eNB notify the UE of information about a time-frequency in which a CSI-RS for each antenna port is mapped. Specifically, the information includes subframe numbers in which the CSI-RS is transmitted or a period in which the CSI-RS is transmitted, a subframe offset in which the CSI-RS is transmitted, an OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted, frequency spacing, and the offset or shift value of an RE in the frequency axis).

Although Park disclose a first type of channel  comprising one of a control channel or a data channel, and a second beam associated with a second type of channel,  comprising the other of the control channel or a data channel, the first type of channel being different than the second type of channel, the code to determine the mapping comprising code to determine that the same beam will be used as the first beam and the second beam;

Park however does not explicitly disclose determining the mapping comprising determining that a same directional beam will be used as the first beam associated with the first type of channel and the second beam associated with the second type of channel;

Yu however determining a mapping comprising determining that a same directional beam will be used as a first beam associated with a first type of channel (see Fig.3 (d)-(e),  para. 0031-0032, Control Beam CB2, beam training includes initial beam alignment and subsequent beam tracking, at a BS side, a sector/cell is served by a manageable number of coarse control beams, control beam 2 associated with a 
receive the second beam from a second device (see Fig.3(d), para. 0031-0032, BS 301 {a second device} transmitting dedicated beam DB3 to UE 302, receiving at UE 302).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein information is received via control channel signaling, as taught by YU, in the system of Park, so as to enable beam misalignment detection for properly adapting the beam tracking operation in mmWave beamforming systems, see Yu, paragraphs 5-6.

As per claim 23, claim 23 is rejected the same way as claim 2.
As per claim 25, claim 25 is rejected the same way as claim 4.
As per claim 26, claim 26 is rejected the same way as claim 33.
As per claim 30, claim 30 is rejected the same way as claim 32.
As per claim 24, claim 24 is rejected the same way as claim 3.
As per claim 28, claim 28 is rejected the same way as claim 7.
As per claim 27, claim 27 is rejected the same way as claim 6.

As per claim 34, claim 34 is rejected the same way as claim 31. Park further disclose An apparatus (see Fig.15, UE 1520) for wireless communication, the apparatus being a first device (see Fig.15, UE 1520) comprising: a memory (see Fig.15, Memory 1522); and at least one processor (see Fig.15, Processor 1521). 
As per claim 9, claim 9 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 4.
As per claim 12, claim 12 is rejected the same way as claim 33.
As per claim 35, claim 35 is rejected the same way as claim 32.
As per claim 10, claim 10 is rejected the same way as claim 3.
As per claim 14, claim 14 is rejected the same way as claim 7.
As per claim 13, claim 13 is rejected the same way as claim 6.
As per claim 36, claim 36 is rejected the same way as claim 31.
As per claim 16, claim 16 is rejected the same way as claim 2.
As per claim 18, claim 18 is rejected the same way as claim 4.
As per claim 19, claim 19 is rejected the same way as claim 33.
As per claim 37, claim 37 is rejected the same way as claim 32.
As per claim 17, claim 17 is rejected the same way as claim 3.
As per claim 21, claim 21 is rejected the same way as claim 7.
As per claim 20, claim 20 is rejected the same way as claim 6.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), in view of Yu et al. (US Pub. No.: 2016/0095102), and further in view of Ng et al. (US Pub. No.: 2015/0201369).
As per claim 5, the combination of Park and Yu disclose the method of claim 4.
The combination of Park and Yu however does not explicitly disclose wherein the information is received via control channel signaling;

Ng however disclose wherein information is received via control channel signaling (see Fig.8, para, 0129-0130, The process starts with the UE receiving downlink control information (step 805). For example, in step 805, the downlink control information is higher-layer signaled (e.g., via RRC) or dynamically signaled (e.g., PDCCH or EPDCCH / received via control channel signaling)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein information is received via control channel signaling, as taught by Ng, in the system of Park and Yu, so as to provide methods and apparatuses to indicate and identify quasi co-located reference signal ports in a wireless communication system, see Ng, paragraphs 5-13.

Claims 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), in view of Yu et al. (US Pub. No.: 2016/0095102), and further in view of Li et al. (US Pub. No.: 2013/0286960).

As per claim 38, the combination of Park and Yu disclose the method of claim 31.

The combination of Park and Yu however does not explicitly disclose wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same directional beam will be used as the first beam and the second beam.  

Li however disclose wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same directional beam will be used as the first beam and the second beam (see para. 0104- 0108, the beams used for data control channel (e.g., B beams) is identical to the beams used for sync and BCH channel (e.g., BB beams), and a beam carry beam identifier, indicates the same directional 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same directional beam will be used as the first beam and the second beam, as taught by Li, in the system of Park and Yu, so as to enable  a base station to transmit physical downlink control channel (PDCCH) to the at least one user equipment, the PDCCH is included in one or more transmit (Tx) beams, the Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx beam, and a Tx beam is configured to carry a beam identifier, and the PDCCH is configured to include resource allocation information for the user equipment, see Li, paragraphs 4-6.

As per claim 39, the combination of Park and Yu disclose the method of claim 31.

The combination of Park and Yu however does not explicitly disclose wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) and the second beam associated with a physical downlink shared channel (PDSCH) that indicates the same directional beam will be used as the first beam and the second beam.

LI however disclose wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) (see para. 0006, transmitting, by at least one base station, physical downlink control channel (PDCCH) to the at least one user equipment. The PDCCH is included in the one or more Tx beams. Further, a Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx beam. A Tx beam is configured to carry a beam 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) and the second beam associated with a physical downlink shared channel (PDSCH) that indicates the same directional beam will be used as the first beam and the second beam, as taught by Li, in the system of Park and Yu, so as to enable  a base station to transmit physical downlink control channel (PDCCH) to the at least one user equipment, the PDCCH is included in one or more transmit (Tx) beams, the Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx 

As per claim 40, claim 40 is rejected the same way as claim 38.
As per claim 41, claim 41 is rejected the same way as claim 39.
As per claim 42, claim 42 is rejected the same way as claim 38.
As per claim 43, claim 43 is rejected the same way as claim 39.
As per claim 44, claim 44 is rejected the same way as claim 38.
As per claim 45, claim 45 is rejected the same way as claim 39.


XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection, in view of IDS submitted 9/9/2021.

Claims 2-14, 16-21, and 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), and further in view of 3GPP389 (Beam Management in Millimeter Wave Systems, R1-166389, 08-2016, IDS submitted 9/9/2021).

As per claim 31, Park disclose A method of wireless communication for a first device (see Fig.1, Fig. 15, UE 1520), comprising: 
determine a mapping between a first beam associated with a first type of channel  comprising one of a control channel or a data channel, and a second beam associated with a second type of channel,  comprising the other of the control channel or a data channel, the first type of channel being different than the second type of channel, the code to determine the mapping comprising code to determine that the same beam will be used as the first beam and the second beam (see Fig.14, para. 0358-0364, a UE  receive a first RS through a first antenna port (step, S1410) / a first beam associated with a first type of channel, next, the UE receive a second RS through a second antenna port / a second type of channel, the first type of channel being different than the second type of channel, which is QCL-
receive the second beam from a second device (see Fig.14-15, para. 0358, the UE receive a second RS through a second antenna port which is QCL-assumed with the first antenna port (step, S1420)/ receive the second beam from a second device eNB 1510, also para. 0112, an eNB notifies a UE belonging to the eNB of information on a CSI-RS, first, the eNB notify the UE of information about a time-frequency in which a CSI-RS for each antenna port is mapped. Specifically, the information includes subframe numbers in which the CSI-RS is transmitted or a period in which the CSI-RS is transmitted, a subframe offset in which the CSI-RS is transmitted, an OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted, frequency spacing, and the offset or shift value of an RE in the frequency axis).

Although Park disclose a first type of channel  comprising one of a control channel or a data channel, and a second beam associated with a second type of channel,  comprising the other of the control channel or a data channel, the first type of channel being different than the second type of channel, the code to determine the mapping comprising code to determine that the same beam will be used as the first beam and the second beam;

Park however does not explicitly disclose determining the mapping comprising determining that a same directional beam will be used as the first beam associated with the first type of channel and the second beam associated with the second type of channel;

3GPP389 however determining a mapping comprising determining that a same directional beam will be used as a first beam associated with a first type of channel (see Fig.2, section 6, coarse beams are used to transmit control channels because control channels might not require high link gain to convey their relatively smaller payload size. Also, control channel are transmitted simultaneously to multiple UEs using a coarse beam) and a second beam associated with the second type of channel (see Fig.2, see section6,  the base station transmits a refined beam, centered around the course beam, the fine beams are used to transmit data channels because data channels require high link gain to convey their larger payload size) and 
receive the second beam from a second device (see Section 6, the base station transmits a refined beam, centered around the course beam).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein information is received via control channel signaling, as taught by 3GPP389, in the system of Park, so as to reduce the overhead of beam reference signal transmission, see 3GPP389, see section 3.

As per claim 2, the combination of Park and 3GPP389 disclose the method of claim 31.

Park further disclose wherein the first device comprises a user equipment (UE) (see Fig.11-15, a UE 1520) and the second device comprises a base station (see Fig.11-15, eNB 1510). 

As per claim 4, the combination of Park and 3GPP389 disclose the method of claim 2.
Park further disclose wherein the UE determines a correlation between the first beam and the second beam based, at least in part, on information received from the base station (see para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value / a correlation between the first beam and the second beam). 

As per claim 33, the combination of Park and 3GPP389 disclose the method of claim 4.
Park further disclose wherein the information is received via radio resource control (RRC) signaling (see para. 0018, the method further include: being configured with a plurality of first candidate QCL configuration parameter sets through Radio Resource Control (RRC) signaling, see also para. 0294, 0306, 0324, 0365, a UE is configured with a plurality of first candidate QCL configuration parameter sets through RRC signaling ).

As per claim 3, the combination of Park and 3GPP389 disclose the method of claim 31.
Park further disclose wherein the control channel comprises a physical downlink control channel (PDCCH) (see Fig.3, para. 0060, 0068, 0070-0071, Downlink control channels used in 3GPP LTE include, for example, a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH) and the data channel comprises a physical downlink shared channel (PDSCH) (see Fig.3, para. 0060, 0068, 0070-0071, referring to FIG. 3, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated). 
As per claim 7, the combination of Park and 3GPP389 disclose the method of claim 31.
Park further disclose wherein the control channel and the data channel are based on millimeter-wave communication (see para. 0116, in mmW band, a PDSCH transmission is available only to a single analog beam direction on a time by analog beamforming. As a result, an eNB is able to transmit data only to a small number of UEs in a specific direction, accordingly, on occasion demands, analog beam direction is differently configured for each antenna port, and a data transmission may be performed to a plurality of UEs in several analog beam directions simultaneously). 
As per claim 6, the combination of Park and 3GPP389 disclose the method of claim 31.
Park further wherein a correlation between the first beam and the second beam is based, at least in part, on an implicit mapping (see Fig.3, Fig.4, Fig.7a-b, Fig.8, para. 0010, 0011, 0034-0037, 0100-0101, Referring to FIG. 8, a downlink resource block pair, a unit in which a reference signal is mapped may be represented in the form of one subframe in a time domain X 12 subcarriers in a frequency domain in the resource block lattice, resource elements (REs) indicated by `0`, `1`, `2`, and `3` mean the locations 
As per claim 29, Park disclose A non-transitory computer-readable medium storing computer executable code for wireless communication at a first device (see Fig.1, Fig. 15, UE 1520), comprising code to: 
 determine a mapping between a first beam associated with a first type of channel, comprising one of a control channel or a data channel, and a second beam associated with a second type of channel, comprising the other of the control channel or the data channel, the first type of channel being different than the second type of channel, the code to determine the mapping comprising code to determine that the same beam will be used as the first beam and the second beam (see Fig.14, para. 0358-0364, a UE  receive a first RS through a first antenna port (step, S1410) / a first beam associated with a first type of channel, next, the UE receive a second RS through a second antenna port / a second type of channel, the first type of channel being different than the second type of channel, which is QCL-assumed with the first antenna port (step, S1420), and the first RS is a first CSI-RS mapped to a first CSI-RS resource { the first beam associated with a first type of channel}, and the second RS is a second CSI-RS mapped to a second CSI-RS resource {the second beam associated with a second type of channel}. In this case, the first antenna port corresponding to the first CSI-RS resource and the second antenna port corresponding to the second CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, also per para. 0362, the first and second RSs correspond to the same CSI-RS mapped to the same CSI-RS resource, in this case, the first and second antenna ports that correspond to the same CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, see also para. 0173-0183, see also Table 3, para. 0154-0160, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is 
receive the second beam from a second device (see Fig.14-15, para. 0358, the UE receive a second RS through a second antenna port which is QCL-assumed with the first antenna port (step, S1420)/ receive the second beam from a second device eNB 1510, also para. 0112, an eNB notifies a UE belonging to the eNB of information on a CSI-RS, first, the eNB notify the UE of information about a time-frequency in which a CSI-RS for each antenna port is mapped. Specifically, the information includes subframe numbers in which the CSI-RS is transmitted or a period in which the CSI-RS is transmitted, a subframe offset in which the CSI-RS is transmitted, an OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted, frequency spacing, and the offset or shift value of an RE in the frequency axis).

Although Park disclose a first type of channel comprising one of a control channel or a data channel, and a second beam associated with a second type of channel, comprising the other of the control channel or a data channel, the first type of channel being different than the second type of channel, the code to determine the mapping comprising code to determine that the same beam will be used as the first beam and the second beam;

Park however does not explicitly disclose determining the mapping comprising determining that a same directional beam will be used as the first beam associated with the first type of channel and the second beam associated with the second type of channel;

3GPP389 however determining a mapping comprising determining that a same directional beam will be used as a first beam associated with a first type of channel (see Fig.2, section 6, coarse beams are used to transmit control channels because control channels might not require high link gain to convey their relatively smaller payload size. Also, control channel are transmitted simultaneously to multiple UEs using a coarse beam) and a second beam associated with the second type of channel (see Fig.2, see section6, the base station transmits a refined beam, centered around the course beam, the fine beams are used to transmit data channels because data channels require high link gain to convey their larger payload size) and 
receive the second beam from a second device (see Section 6, the base station transmits a refined beam, centered around the course beam).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein information is received via control channel signaling, as taught by 3GPP389, in the system of Park, so as to reduce the overhead of beam reference signal transmission, see 3GPP389, see section 3.

As per claim 23, claim 23 is rejected the same way as claim 2.
As per claim 25, claim 25 is rejected the same way as claim 4.
As per claim 26, claim 26 is rejected the same way as claim 33.
As per claim 30, claim 30 is rejected the same way as claim 32.
As per claim 24, claim 24 is rejected the same way as claim 3.
As per claim 28, claim 28 is rejected the same way as claim 7.
As per claim 27, claim 27 is rejected the same way as claim 6.

As per claim 34, claim 34 is rejected the same way as claim 31. Park further disclose An apparatus (see Fig.15, UE 1520) for wireless communication, the apparatus being a first device (see Fig.15, UE 1520) comprising: a memory (see Fig.15, Memory 1522); and at least one processor (see Fig.15, 
As per claim 9, claim 9 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 4.
As per claim 12, claim 12 is rejected the same way as claim 33.
As per claim 35, claim 35 is rejected the same way as claim 32.
As per claim 10, claim 10 is rejected the same way as claim 3.
As per claim 14, claim 14 is rejected the same way as claim 7.
As per claim 13, claim 13 is rejected the same way as claim 6.
As per claim 36, claim 36 is rejected the same way as claim 31.
As per claim 16, claim 16 is rejected the same way as claim 2.
As per claim 18, claim 18 is rejected the same way as claim 4.
As per claim 19, claim 19 is rejected the same way as claim 33.
As per claim 37, claim 37 is rejected the same way as claim 32.
As per claim 17, claim 17 is rejected the same way as claim 3.
As per claim 21, claim 21 is rejected the same way as claim 7.
As per claim 20, claim 20 is rejected the same way as claim 6.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), in view of 3GPP389 (Beam Management in Millimeter Wave Systems, R1-166389), and further in view of Ng et al. (US Pub. No.: 2015/0201369).
As per claim 5, the combination of Park and 3GPP389 disclose the method of claim 4.
The combination of Park and 3GPP389 however does not explicitly disclose wherein the information is received via control channel signaling;

Ng however disclose wherein information is received via control channel signaling (see Fig.8, para, 0129-0130, The process starts with the UE receiving downlink control information (step 805). For example, in step 805, the downlink control information is higher-layer signaled (e.g., via RRC) or dynamically signaled (e.g., PDCCH or EPDCCH / received via control channel signaling)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein information is received via control channel signaling, as taught by Ng, in the system of Park and 3GPP389, so as to provide methods and apparatuses to indicate and identify quasi co-located reference signal ports in a wireless communication system, see Ng, paragraphs 5-13.

Claims 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), in view of 3GPP389 (Beam Management in Millimeter Wave Systems, R1-166389), and further in view of Li et al. (US Pub. No.: 2013/0286960).

As per claim 38, the combination of Park and 3GPP389 disclose the method of claim 31.

The combination of Park and 3GPP389 however does not explicitly disclose wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same directional beam will be used as the first beam and the second beam.  

Li however disclose wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same directional beam will be used as the first beam and the second beam (see para. 0104- 0108, the beams used for data control channel (e.g., B beams) is identical to the beams used for 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same directional beam will be used as the first beam and the second beam, as taught by Li, in the system of Park and 3GPP389, so as to enable  a base station to transmit physical downlink control channel (PDCCH) to the at least one user equipment, the PDCCH is included in one or more transmit (Tx) beams, the Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx beam, and a Tx beam is configured to carry a beam identifier, and the PDCCH is configured to include resource allocation information for the user equipment, see Li, paragraphs 4-6.

As per claim 39, the combination of Park and 3GPP389 disclose the method of claim 31.

The combination of Park and 3GPP389 however does not explicitly disclose wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) and the second beam associated with a physical downlink shared channel (PDSCH) that indicates the same directional beam will be used as the first beam and the second beam.

LI however disclose wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) (see para. 0006, transmitting, by at least one base station, physical downlink control channel (PDCCH) to the at least one user equipment. The PDCCH is included in the one or more Tx beams. Further, a Tx beam is defined by the cell specific 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) and the second beam associated with a physical downlink shared channel (PDSCH) that indicates the same directional beam will be used as the first beam and the second beam, as taught by Li, in the system of Park and 3GPP389, so as to enable  a base station to transmit physical downlink control channel (PDCCH) to the at least one user equipment, the PDCCH is included in one or more transmit (Tx) beams, the Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx 

As per claim 40, claim 40 is rejected the same way as claim 38.
As per claim 41, claim 41 is rejected the same way as claim 39.
As per claim 42, claim 42 is rejected the same way as claim 38.
As per claim 43, claim 43 is rejected the same way as claim 39.
As per claim 44, claim 44 is rejected the same way as claim 38.
As per claim 45, claim 45 is rejected the same way as claim 39.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469